Citation Nr: 0511893	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  99-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1957 to 
September 1959.

This appeal to the Board of Veterans Appeals (Board) 
initially arose from a September 1999 rating action that 
found that new and material evidence had been received to 
reopen the claim for service connection for residuals of a 
back injury, but then denied the claim on the merits, on the 
basis that there was no nexus between an in-service back 
injury and a current back disability.  A Notice of 
Disagreement was received in October 1999, and a Statement of 
the Case (SOC) was issued subsequently that month.  In his 
Substantive Appeal filed in November 1999, the veteran 
requested a hearing before a hearing officer at the RO.  By 
letter of June 2000, the RO notified the veteran and his 
representative of a hearing that had been scheduled for him 
at the RO for a date in July.  By letter dated later in June 
2000, the veteran canceled the hearing.

By decision of January 2001, the Board reopened the veteran's 
claim for service connection for residuals of a back injury 
on the basis that new and material evidence had been 
received, and remanded the claim for service connection, on 
the merits, to the RO for further development of the 
evidence, due process development, and readjudication on the 
merits.  The RO issued a Supplemental SOC (SSOC) in January 
2003, reflecting the denial of service connection for 
residuals of a back injury on the basis of all the evidence 
of record.

By decision of March 2003, the Board denied service 
connection for residuals of a back injury.  The veteran 
appealed that denial to the United States Court of Appeals 
for Veterans Claims (Court).  By decision in August 2004, the 
Court reversed the Board's March 2003 decision and remanded 
the matter to the Board for further proceedings.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran has testified that he injured his back during 
a fall down a staircase, and has submitted a statement from a 
former service comrade that essentially supports the 
occurrence of an in-service injury.

3.  The only opinion on the question of a nexus between the 
veteran's current chronic back disability and his military 
service is a May 1999 chiropractor's report linking the 
veteran's reported in-service injury to his current mid-spine 
disorder.


CONCLUSION OF LAW

The criteria for service connection for residuals of a back 
injury have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable decision on the claim for 
service connection for residuals of a back injury, granting 
the full benefit sought on appeal, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim has been accomplished.    

II.  Background

Many service medical records are unavailable, presumably 
having been destroyed in a fire years ago at the National 
Personnel Records Center (NPRC).  The few available service 
medical records contain no reference to the occurrence of, or 
treatment for, a back injury.  In October 1987, the NPRC 
reported that a search of pertinent morning reports was also 
negative reference to any back injury.

Post service, a copy of a medical record from the Bluefield 
Sanitarium clinic reflecting dates of both April 1963 and 
September 1965 indicated the veteran's complaints including 
back pain.  Current examination of the back was negative.

An August 1986 VA bone scan revealed some degenerative 
changes in the lower thoracic and upper lumbar spine with 
associated stress changes, and some widening of the thoracic 
spine consistent with calcification of the paraspinous 
ligaments.  The impression was slight, nonspecific 
degenerative changes in the lumbar spine.

November 1987 VA X-rays of the lumbosacral spine revealed 
small osteophytes projecting from the L-3 and L-4 vertebral 
bodies.  The impression was mild degenerative changes.

March 1988 Mountain State Radiology, Inc., X-rays of the 
lumbosacral spine revealed suspected mild degenerative disc 
disease at the L4-5 level, marginal spurs at L-4 and L-5, and 
osteoarthritis at the left L5-S1 facet joint. 

During a December 1988 hearing at the RO, the veteran 
testified that he injured his low back in a fall down stairs 
in service in approximately February 1959, and that he 
received medical treatment for what he was told was a 
dislocated disc.  

During a December 1996 hearing at the RO, the veteran 
testified that his in-service back injury occurred in 
December 1958.

In a letter received in January 1997, a service comrade 
stated that, while in service in December 1958, he witnessed 
the veteran at the bottom of a stairway (then complaining of 
leg pain), and that he assisted in taking him to a dispensary 
for medical treatment.

In a May 1999 chiropractic report, C. Brown noted the 
veteran's history of back pain since a fall down stairs in 
service in 1959, and another fall down stairs in December 
1998 wherein he injured his right shoulder and required 
surgery.  After examination, the preliminary diagnoses 
included thoracic disc degeneration and subluxation of the 
thoracic vertebra.  Based on the veteran's history and 
current examination, the chiropractor opined that it was more 
than likely that the veteran's in-service traumatic fall was 
a precipitating factor of his degenerative disease.  The in-
service accident was felt to be the most likely contributing 
factor in his history, although the chiropractor noted that 
actual military medical records documenting any such injury 
were not available.  The subsequent record shows continuing 
chiropractic treatment of the veteran's cervical and thoracic 
spine through June 2000.

Numerous VA hospital and outpatient records from 1993 to 2002 
show regular treatment and evaluation of the veteran for 
several complaints and disorders including low back pain.  
May 2001 magnetic resonance imaging (MRI) of the lumbar spine 
revealed mild to moderate spinal stenosis at L4-5 and a 
broad-based disc protrusion at the same level.  

On December 2002 VA orthopedic examination, the examiner 
reviewed the veteran's claims folder, to include all medical 
records and the January 2001 Board Remand.  The veteran gave 
a history of a back injury in a fall down stairs in service 
in January 1959.  The examiner noted that the claims folder 
contained no service medical records of treatment for any 
back injury.  May 2001 MRI findings of posterior bulging and 
mild degenerative disc disease of L2-3, L3-4, and L4-5, 
degenerative joint disease changes from L-2 through L-5, and 
mild to moderate spinal stenosis at L4-5 were noted.  There 
was a broad-based, small herniated nucleus pulposus at L4-5, 
which appeared to be causing the stenosis of the right   L4-5 
area.  After reviewing the claims file in detail, the 
physician noted that there was no record of any back injury 
sustained in service, and that the only evidence of this was 
the veteran's history of such injury.  As a result, he stated 
that it would be pure speculation to express an opinion that 
any current back disability was attributable to his reported 
in-service back injury.     

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
addition, service connection may be presumed for arthritis 
manifested to a compensable degree within 1 year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, there are no service medical records 
documenting a back injury.  However, the veteran has 
testified that he injured his back in service in a fall down 
stairs, and he is competent to testify as to his in-service 
experiences.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  See also 38 C.F.R. § 3.159(a)(2).  In support of his 
assertions, the veteran has submitted a January 1997 
statement of a former service comrade, to the effect that he 
witnessed the veteran at the bottom of a stairway, and that 
he assisted in taking him to a dispensary for medical 
treatment.  The Board finds that this statement tends to 
corroborate the veteran's allegation as to in-service injury.

Moreover, the May 1999 chiropractic opinion linking the 
veteran's reported in-service back injury to a current mid-
spine disorder is the only opinion as to nexus of record.  
The Board notes the December 2002 opinion by a VA physician 
that, absent a record of the veteran sustaining a back injury 
in service, it would be pure speculation to express an 
opinion that any current back disability was attributable to 
his reported in-service back injury.  However, as noted 
above, lay evidence of record essentially supports the 
occurrence of the claimed in-service injury.  Moreover, the 
Court's opinion clearly expresses its satisfaction that that 
this chiropractic opinion constitutes competent evidence on 
the question of a possible nexus between the veteran's 
alleged in-service injury and his current back disability.  
See 38 C.F.R. § 3.159(a)(1).  Further, as the VA examiner 
indicated that he was unable to express an opinion without 
resort to speculation, the Board finds that there is no 
contrary opinion of record.

Accordingly, on this record, the Board finds that the 
criteria for service connection for residuals of a back 
injury are met.  
    

ORDER

Service connection for residuals of a back injury is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


